PER CURIAM.
We conclude it was error to admit the defendant’s statement to the law enforcement officers, the trial court having made an express finding that the defendant had requested counsel. See Long v. State, 517 So.2d 664 (Fla.1987), and DeConingh v. State, 433 So.2d 501 (Fla.1983).
We reject the state’s harmless error argument. It has not demonstrated beyond a reasonable doubt that this error did not contribute to the verdict or, that there is no reasonable possibility that the error affected the jury verdict. State v. Lee, 531 So.2d 133 (Fla.1988); State v. DiGuilio, 491 So.2d 1129 (Fla.1986). Accordingly, we reverse and remand for new trial.
GLICKSTEIN, DELL and GARRETT, JJ., concur.